Citation Nr: 1615661	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-09 171	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES 

1.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California, which granted service connection for headaches, with an initial noncompensable rating assigned, effective March 31, 2009; and denied service connection for vertigo, major depression, and anxiety disorder/psychiatric condition.

The Veteran testified at a hearing before the Board in August 2013, and a copy of the hearing transcript is of record.

In September 2014, the Board addressed the issues of anxiety, depression, and PTSD separately.  The Board granted the Veteran's claim of service connection for anxiety and depression, and remanded the claim of service connection for PTSD for additional development.  After completing the necessary development in accordance with the Board's remand, the Veteran's claim of service connection for PTSD was subsequently adjudicated and denied in a September 2015 supplemental statement of the case (SSOC).  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In a September 2015 rating decision, the RO granted service connection for vertigo, secondary to his service-connected headaches.  As the Veteran has obtained a full grant of the benefits sought, this issue is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a September 2015 rating decision, the RO granted an increased rating of 30 percent for the Veteran's service-connected headaches, effective from March 31, 2009.  Despite this grant, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter, therefore, remains on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran's migraine headaches were accompanied by pain, light and sound sensitivity, nausea, vomiting, dizziness, and difficulty in concentrating more nearly approximating disability tantamount to characteristic of prostrating attacks occurring on average once a month, but not frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  The Veteran has been diagnosed as having PTSD related to his military service; there is credible supporting evidence to corroborate the Veteran's claimed stressor.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2015).

2.  A psychiatric disorder to include PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's headaches appeal arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish a higher initial evaluation via letters in April and July 2009.  The claim was subsequently readjudicated in a January 2011 statement of the case (SOC) and in August 2012 and September 2015 SSOCs.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (finding that issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service private treatment records, and post-service VA treatment records and examination reports.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  He has been afforded multiple VA examinations for his service-connected headache disability over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of evaluating the headaches, as each involved a review of the Veteran's pertinent medical history as well as clinical examinations of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the issue of entitlement to service connection for PTSD, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis 

I.  Increased rating claim for headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1. Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected migraine headache is currently evaluated at 30 percent, effective from March 31, 2009.  

Under DC 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100; see Pierce v. Principi, 18 Vet. App. 440 (2004) (noting that the four factors to be considered for a 50 percent rating under DC 8100 are "very frequent," "completely prostrating," "prolonged attacks," and "productive of economic inadaptability").

The term "prostrating" is not defined by the regulation, nor has the Court defined it. Cf. Fenderson, 12 Vet. App. 119 (quoting DC 8100 verbatim, but does not specifically address the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  The Court has held that severe economic inadaptability requires less than unemployability.  See Pierce, 18 Vet. App. 440.   

Turning to the evidence of the record, May 2009 VA treatment records reflect that the Veteran experienced two to three headaches a month.  There were no complaints of nausea or vomiting associated with the headaches. 

In a July 2009 private treatment record, the Veteran complained that he suffered from severe daily headaches following a 1962 in-service fall during basic training.  The Veteran complained that he continued to have more frequent and longer lasting headaches, which prevented him from concentrating and staying focused.  That record also noted the Veteran's complaints that his headaches were more intense and that an onset of dizziness and perceptive difficulties began.  The Veteran also reported that he experienced intermittent blackouts.  

In those records, the Veteran also discussed the impact of his headaches on his employment.  He stated that while working in inventory at Safeway, he experienced excruciating pain when he turned his head.  The Veteran indicated that he had problems maintaining his high quality of work in his inventory position because of his health problems related to his headaches as well as other health problems.  After ten years in that position, the Veteran explained that he obtained a truck driver position as he thought it would be less demanding.  He stated that he was able to perform his job effectively for the next several years, but that symptoms related to swallowing, speech, heart palpations, smooth muscle changes, stomach and intestinal problems continued.  He stated that his visual problems and other issues made driving more difficult.  Subsequently, he left his position at Safeway and drove a safety vehicle for a private company.  The Veteran indicated that he was able to work.

The July 2009 private treatment record also referenced the Veteran's mother's statement that the Veteran experienced constant slight and severe headaches.  She stated that the Veteran had short focus ability.  The Veteran's sister reiterated that the Veteran had constant headaches.  
In August 2009 VA treatment records, the Veteran indicated that he experienced two to three headaches a month and that he recently felt throbbing in his head.  In a subsequent August 2009 VA treatment record, the Veteran complained that he experienced two to three headaches a week, rating the pain on average as a seven out of ten, with ten being most severe.  He reported that he occasionally experienced nausea and denied having prodromal symptoms, photophobia, and sound sensitivity or vomiting.  He indicated that medication provided moderate to excellent relief.  Shortly thereafter, in August 2009, the Veteran was seen in VA urgent care for a complaint of an unbearable headache that could not be alleviated with medication.  
In an August 2009 VA examination, the Veteran described his headaches as a sharp, dull, and achy pain that improved with medication.  The Veteran also complained of blurry vision.  There were no complaints of photophobia or noise intolerance.  There was occasional emesis (vomiting).  The Veteran denied having any work restrictions as a result of his headaches.  The examiner concluded that the Veteran's headaches were not prostrating episodes and that there was no limitation with active daily living or work.  The examiner also noted that the Veteran had normal neurological alertness with normal behavior.
A September 2009 VA treatment record indicated that the Veteran's brain MRI result was essentially normal with no evidence of masses, hemorrhages, infarcts, sinusitis, or other significant pathology.
A January 2010 VA treatment noted that the Veteran's headaches seemed worse in the last month and that medications provided some relief.  A subsequent January 2010 VA treatment record noted that the Veteran's occipital headaches might be related to his degenerative spondylosis.  February 2010 VA treatment records indicated normal cranial nerves, normal tone and muscle groups, and an intact sensory touch.  
A June 2010 VA treatment record noted that the Veteran complained of having two to three headaches a week and a decreased memory.  Those records also showed a memory assessment that indicated little-to-no evidence of clear cognitive deficits.  An October 2010 VA treatment record indicated the Veteran's neuropsychological evaluation showed normal cognitive functioning and no impairments.  December 2010 VA treatment records noted the Veteran's headaches were stable with the use of medication.
A March 2011 VA treatment record indicated that the Veteran complained of headaches occurring every other day since 1962.  The Veteran described his pain intensity as two on a scale of one to ten.  
In May 2011 VA treatment records, the Veteran described his headache pain as a throbbing pain in his head, which occurred two to three times a month.  The Veteran also indicated that the pain improved with rest and avoiding light.  He also indicated that the pain level was new or the level had changed since an April 2011 assessment of pain of three.  The Veteran stated that his headaches caused low energy, problems with concentration, attention, and memory.  He also indicated that following service, he worked as a machine operator for eight months and at Safeway for thirty-four years.  
A July 2011 VA treatment record indicated that the Veteran retired in September 2007.  For exercise, the Veteran indicated that he walked one and a half to two miles about three to four times a week.  A July 2011 VA treatment record contained a headache log, which indicated that the Veteran experienced headaches on May 2, 6, 11, 23, 27 and June 7, 18, 29, and July 5, 20, 24 of 2011.  Normal cranial nerves were noted.
A November 2011 VA treatment record indicated that the Veteran's headaches were "doing better."  A March 2012 VA treatment record reflected the Veteran experienced good results with medication for his headaches.   An April 2012 VA treatment record noted no headaches.  A February 2013 VA treatment record indicated no focal neurological signs and no related complaints. 
At the August 2013 hearing, the Veteran testified that he experienced about three headaches a week that lasted about an hour to two hours.  To alleviate the headache pain during extreme headaches, the Veteran stated that he took medication.  He further explained that he usually went to sleep after taking medication.  The Veteran provided that his headaches were sometimes caused by light and noise and described the pain level at eight or nine.  The Veteran also indicated that his headache pain rarely reached a level of ten.  The Veteran further testified that he slept for about three to five hours following a headache, which caused him to feel "through for the day."  Finally, the Veteran stated that his headaches limited his ability to work or perform daily activities. 
The record also reflected that the Veteran sought emergency room treatment in September 2013 for symptoms related to headache, dizziness, and weakness.  The Veteran denied having recent nausea or vomiting.  An assessment report indicated relatively normal motor skills, sensory touch, and deep tendon flexes.  The discharge summary provided diagnoses of upper gastrointestinal bleed probably related to medication taken for chronic low back pain as well as chronic headaches, obstructive sleep apnea, hypertension, PTSD, and benign prostatic hypertrophy.  
A December 2014 VA treatment record indicated that the Veteran denied feeling any weakness, numbness, or tingling.  In April 2015, the Veteran complained of intermittent headaches, which occasionally limited the distance he could walk.  
In a September 2015 VA examination, the Veteran reported that he experienced headaches twice a month and denied having any prostrating attacks of migraine.  The Veteran indicated that the headaches lasted less than one day.  The examiner opined that his ability to work was not impacted.  
In weighing the clinical and lay evidence of record, the Board finds that the Veteran's symptoms during the appeal have been consistent with the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a, DC 8100.  

The Veteran's symptoms have been relatively consistent with prostrating attacks occurring on average once a month during the appeal period.  The frequency of the Veteran's headaches has varied between two to three times a month and two to three times a week throughout the appeal period.  The Veteran reported experiencing both mild and severe headaches and has rated his headache pain at two, three, seven, and an eight or nine at various times during the appeal period.  The Veteran reported some noise and light sensitivity, nausea, vomiting, and decreased concentration, but did not complain of any prostrating attacks as reflected in his August 2009 and September 2015 VA examinations.  The Board, therefore, does not find that a rating in excess of 30 percent is warranted for the Veteran's headaches at any point.  

A higher rating of 50 percent presupposes that the headaches resulted in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Here, the evidence of record does not reveal that the Veteran's headaches were ever characterized by such prolonged and prostrating attacks at any point during the appeal period.  In so finding, the Board notes that the Veteran sought treatment for headache pain that could not be alleviated with medication in August 2009 and he sought emergency room treatment for headache, dizziness, and weakness in September 2013, which was related to a gastrointestinal bleed.  These two episodes, however, do not amount to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Following these episodes, VA treatment records do not reflect the occurrence of any prostrating episodes.  In August 2009 VA treatment records, the Veteran indicated an occasional onset of nausea and denied having prodromal symptoms, photophobia, and sound sensitivity or vomiting.  In his August 2009 VA examination, the Veteran complained of blurry vision with no complaints of photophobia or noise intolerance.  There was occasional emesis (vomiting) over the year noted.  However, the Veteran reported having no work restrictions for his headaches and the August 2009 examiner also concluded that the Veteran's headaches did not result in any limitation in daily living or work.  Further, the Veteran denied that he experienced prostrating episodes in his September 2015 VA examination.
In addition, as previously noted, the Veteran reported that medication provided relief for his headaches in August 2009, December 2010, and March 2012 VA treatment records.  The Veteran indicated that his headaches were doing better in November 2011 and there were no headaches noted in April 2012. 
The Board notes that the Veteran reported at his August 2013 hearing that his headaches lasted between one to two hours at a time, which required him to take medication and rest for three to five hours.  The Veteran also stated that his headaches limited his ability to work and perform daily activities.  The Veteran, however, retired in September 2007, and there is no evidence of record that he was unable to work or perform daily activities, nor that there were any completely prostrating episodes.  As previously mentioned, the Veteran denied having any prostrating attacks of migraine in his September 2015 VA examination.  The September 2015 VA examiner also concluded that the Veteran's headaches did not impact his ability to work.  The Board accepts the opinion of the VA examiner as being the most probative evidence on the subject.  The VA examiner's opinion is based on a review of all historical records, a thorough examination, and the report contains a rationale for the examiner's conclusion.  Thus, the Board finds that the Veteran's headaches warrant a disability rating of 30 percent, but no higher, for the entirety of the appeal period.  See 38 C.F.R. § 4.124a, DC 8100.
Further, the evidence does not contain factual findings that demonstrate distinct time periods in which the Veteran's headaches exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is, therefore, unwarranted.  
The Veteran's September 2009 brain MRI was normal, and his cranial nerves were normal with no complaints of numbness or tingling throughout the appeal period.  Thus, there are no alternate diagnostic codes that would be appropriate for consideration on the facts of this case.  

The Board also finds that referral for consideration of extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's service-connected headaches are fully contemplated by DC 8100 as it relates to migraines.  As such, there is nothing exceptional or unusual about the Veteran's headaches, and there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  Id.

Finally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this regard, the Board notes that the Veteran filed a formal application for TDIU in April 2015.  The RO denied the claim in a September 2015 rating decision, which the Veteran has not appealed.  The Veteran has not asserted that he is unemployable due to his service-connected headaches since September 2015, nor does the record show that the Veteran's headaches rendered him unemployable at any point during the appeal period.  Rather, the August 2009 and September 2015 VA examiners concluded that the Veteran's headaches did not impact his ability to work.  The examiners based their conclusion on physical examinations of the Veteran, review of the record, and the Veteran's contentions and symptoms related to his headaches.  In addition, the July 2009 private treatment record reflects that the Veteran stated that he was able to work.  Similarly VA treatment records also reflect that the Veteran had indicated that he was not unemployable due to his headaches.  Specifically, in the August 2009 VA treatment record, the Veteran stated that he had worked as a truck driver until his retirement in September 2007 and that he had no work restrictions as a result of his headaches.  Thus, entitlement to a TDIU due to his service-connected headache is not warranted.   

II.  Service connection for PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet App. 341 (1999).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283(1994).  The veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr, 21 Vet. App. 303, Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274 (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995) and Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102.

The Veteran has contended that he has PTSD as a result of an in-service fall, which caused him to hit his head.  He claims that this in-service fall led to his current psychiatric difficulties.

The Veteran's service treatment records are silent as to any psychological complaints.  The Veteran's June 1964 separation examination indicated a normal psychiatric evaluation.  He indicated in his report of medical history that he experienced fainting spells after standing for long periods of time.

Service treatment records reveal that the Veteran experienced several fainting spells.  A May 1963 service treatment record indicated that he became dizzy and passed out after standing for about twenty minutes.  A January 1964 service treatment record reflects that the Veteran sought treatment for a fainting spell.  That record indicated that the Veteran had experienced five fainting episodes, two of which occurred while he was standing in line.  In an April 1964 service treatment record, the Veteran described blacking out while walking across a parking lot.  He was later found unconscious.  August 1964 service treatment records indicated that he experienced an additional fainting spell.
Post-service treatment records reflect that the Veteran sought treatment for psychiatric complaints in July 2009.  The Veteran's reported symptoms, among others, included depression, anxiety, sleep problems, focus and concentrations problems, low energy, excessive anger, and recurrent dreams of him falling.  At that time, he was diagnosed as having anxiety and depression due to physical difficulties that occurred following his in-service fall. 

Private treatment records from January 2011 to June 2015 also reflect that the Veteran received additional treatment for his psychiatric complaints and the Veteran's assertions of an in-service fall during basic training.  A June 2014 VA treatment record noted a positive screen for PTSD. 

In an October 2011 private opinion, the counselor opined that the Veteran's in-service fall and symptoms met the DSM-IV-TR criteria for PTSD.  Specifically, the counselor noted the Veteran's symptoms of recurrent dreams of falling, isolation, insomnia, hypervigilance, occasional outbursts of anger, moodiness, and avoidance, in providing a diagnosis of PTSD and adjustment disorder with depressed mood.  The counselor further opined that the Veteran's PTSD symptoms masqueraded as symptoms of depression.

The Board finds that the Veteran's treating counselor provided an opinion that credibly assigns the Veteran a diagnosis of PTSD and relates that symptomatology to service.  Further, the Veteran's claimed in-service stressor is corroborated by his service treatment records as they reveal that he experienced several in-service fainting spells.  In addition, the Veteran has consistently reported that a fall caused him to hit his head. 

In giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to his active duty by a competent and probative medical opinion.  The Veteran's private counselor has diagnosed PTSD and stated that the symptoms of PTSD are related to the Veteran's in-service stressor.  Similarly, although not assigning a PTSD diagnosis, the June 2014 VA treatment record found the Veteran to display symptomatology consistent with PTSD. 
Given that the October 2011 private medical opinion provided a firm diagnosis of PTSD and a nexus to service, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran likely suffers from PTSD that is linked to his period of active duty.  Importantly, the Board notes that this opinion is not contradicted by any other medical evidence of record.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for headaches is denied.

Entitlement to service connection for PTSD is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


